J. B. McPHFRSON, District Judge.
The only item in dispute is the premium paid to a surety company upon a supersedeas bond given upon a writ of error to a judgment of the Circuit Court. The bond was entered under rule 13 of the Circuit Court of Appeals (150 Fed. xxxix, 79 C. C. A. xxxix), and there is no controversy concerning the amount paid as premium. In my opinion the clerk of the Circuit Court was right in following the decision in The Bencliff, 158 Fed. 377. I need not repeat what was said in that case. As far as I am aware, all the other decisions upon this subject are cited there, and the item now in dispute seems to be justified by the rule that a disbursement may be properly allowed when it is made necessary by the standing order of a court.
As the question depends upon the construction and effect to be given to rule 13 of the Circuit Court of Appeals, I should have preferred to leave the decision to that tribunal; but it is properly presented upon the taxation of costs in the Circuit Court, and it seems to be necessary that I should first decide it.
The taxation of the clerk is affirmed.